STRAFFI & STRAFFI, LLC
670 Commons Way
Toms River, NJ 08755
(732) 341-3800
(732) 341-3548(fax)
bkclient@straffilaw.com
Attorney for Debtor-in-Possession


                                    )          UNITED STATES BANKRUPTCY COURT
In Re:                              )          FOR THE DISTRICT OF NEW JERSEY
                                    )
                                    )          Chapter 11 Proceeding
                                    )          Case No. 18-32075/VFP
      Jones, Kimberly               )
                                    )          CERTIFICATION OF DANIEL E.
                                    )          STRAFFI, JR. PURSUANT TO RULE
                                    )          2016-1
                      Debtor(s).    )
                                    )
___________________________________ )


               I, Daniel E. Straffi, Jr. I am an attorney at law of the State of New Jersey and
certify as follows:
               1.     I was retained by Order of this Court on October 15, 2018 to serve as
counsel to the Debtor-in-Possession in the above entitled matter.
               2.     As attorney for Debtor-in-Possession, by way of summary, performed all
services necessary to represent the Chapter 11 Debtor, including but not limited to:
                      a.      Preparation of Notice of Request of Loss Mitigation;
                      b.      Preparation of Opposition to creditor’s Motion for Relief of Stay;
                      c.      Preparation and file Motion to Convert to Chapter 11;
                      d.      Preparation of Amended Schedules to Petition for Chapter 11
                              conversion;
                      e.      Preparation of Retention Application for Accountant;
                      f.      Review and filing of Monthly Operating Reports;
                      g.      Appearance in Court on Status Conferences;
                      h.      Numerous emails and telephone conferences with attorney for
                              lender with respect to loan modification applications and
                              acceptance of same.
               3.      I have annexed hereto a detailed list of services rendered to the estate by
me along with a detailed list of expenses.
               4.      I certify that the foregoing statements made by me are true. I am aware

that if any of the statements made by me are willfully false, I am subject to punishment.



                                                     /s/ Daniel E. Straffi, Jr.

Dated: July 23, 2019                                 ___________________________________
                                                     Daniel E. Straffi, Jr.
